Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDEMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Authorization for this examiner’s amendment was given in a telephone interview Joseph Nolan R Hubbard  (Reg. No. 62,327)  on 13  July 2022.

  The claims have been amended as follows:

1.	(currently amended)	A method comprising: 
receiving a request to execute a function in a serverless computing environment;
identifying a storage pool providing persistent storage of data for use during execution of the function;
identifying a first plurality of nodes of the serverless computing environment implementing the storage pool;
determining colocation measures between the first plurality of nodes and a second plurality of nodes of the serverless computing environment;
determining an amount of available computing resources for at least a subset of the second plurality of nodes, the amount of available computing resources including at least one of a quantity of available processing cores and a capacity of available memory;
ranking the subset of the second plurality of nodes according to [[(i)]] the colocation measures and [[(ii)]] the available computing resources of the subset of the second plurality of nodes;
selecting, based on the ranking, a first node from among the subset of the second plurality of nodes; and
assigning the first node to execute the function, the first node accessing the data stored on the first plurality of nodes during execution of the function, 
wherein the request specifies a resource constraint of the function, and wherein ranking at least the subset of the second plurality of nodes includes removing nodes of the subset of the second plurality of nodes with available computing resources lower than the resource constraint, 
wherein selecting the first node includes selecting the first node of the subset of the second plurality of nodes with the lowest colocation measure and with available computing resources greater than or equal to the resource constraint, and
wherein at least two nodes of the second plurality of nodes have the lowest colocation measure and available computing resources greater than or equal to the resource constraint, and wherein the first node is selected as the node of the at least two nodes with the largest amount of available computing resources.


4.	(currently amended)	The method of claim 1, wherein determining the colocation measures includes at least one of [[(i)]] determining a first colocation measure for nodes located in a common server, [[(ii)]] determining a second colocation measure for nodes located in a common server rack, [[(iii)]] determining a third colocation measure for nodes located in a common data center, [[and]] or [[(iv)]] determining a fourth colocation measure for nodes located in different data centers, and wherein the first colocation measure is less than the second colocation measure, the second colocation measure is less than the third colocation measure, and the third colocation measure is less than the fourth colocation measure.


7.	(canceled). 
	
8.	(canceled).

9.	(canceled).

10.	(currently amended)	The method of claim   1  further comprising, prior to determining the colocation measures:
determining an amount of available computing resources for at least a subset of the first plurality of nodes; and
determining that none of the subset of the first plurality of nodes have computing resources that are available sufficient to fulfill the resource constraint,
wherein the colocation measures are determined in response to determining that none of the subset of the first plurality of nodes have computing resources that are available sufficient to fulfill the resource constraint.


12.	(currently amended)	A system comprising: 
a processor; and
a memory storing instructions which, when executed by the processor, cause the processor to:
receive a request to execute a function in a serverless computing environment;
identify a storage pool providing persistent storage of data for use during execution of the function;
identify a first plurality of nodes of the serverless computing environment implementing the storage pool;
determine an amount of available computing resources for at least a subset of the first plurality of nodes, the amount of available computing resources including at least one of a quantity of available processing cores [[and]] or a capacity of available memory;
identify a resource constraint for the function based on the request;
ranking at least the subset of the first plurality of nodes, including removing nodes of the subset of the first plurality of nodes with available computing resources lower than the resource constraint;
determine that a first node of the subset of the first plurality of nodes has available computing resources greater than or equal to the resource constraint; [[and]]
select, based on the ranking, the first node from among the subset of the first plurality of nodes, wherein selecting the first node includes selecting the first node of the subset of the first plurality of nodes with the lowest colocation measure and with available computing resources greater than or equal to the resource constraint; and
assign the first node to execute the function, the first node accessing the data stored in the storage pool by the first node during execution of the function, 
wherein at least two nodes of the first plurality of nodes have the lowest colocation measure and available computing resources greater than or equal to the resource constraint, and wherein the first node is selected as the node of the at least two nodes with the largest amount of available computing resources.

 

18.	(currently amended)	The system of claim 12, wherein determining that the first node of the subset of the first plurality of nodes has available computing resources greater than or equal to the resource constraint comprises determining that 


20.	(currently amended)	 A non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to:
receive a request to execute a function in a serverless computing environment;
identify a storage pool providing persistent storage of data for use during execution of the function;
identify a first plurality of nodes of the serverless computing environment implementing the storage pool;
determine an amount of available computing resources for at least a subset of the first plurality of nodes, the amount of available computing resources including at least one of a quantity of available processing cores [[and]] or a capacity of available memory;
identify a resource constraint for the function based on the request;
ranking at least the subset of the first plurality of nodes, including removing nodes of the subset of the first plurality of nodes with available computing resources lower than the resource constraint;
determine that a first node of the subset of the first plurality of nodes has available computing resources greater than or equal to the resource constraint; [[and]]
select, based on the ranking, the first node from among the subset of the first plurality of nodes, wherein selecting the first node includes selecting the first node of the subset of the first plurality of nodes with the lowest colocation measure and with available computing resources greater than or equal to the resource constraint; and
assign the first node to execute the function, the first node accessing the data stored in the storage pool by the first node during execution of the function, 
wherein at least two nodes of the first plurality of nodes have the lowest colocation measure and available computing resources greater than or equal to the resource constraint, and wherein the first node is selected as the node of the at least two nodes with the largest amount of available computing resources.

Allowable Subject Matter
Claims 1-6, 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  
  Independent Claims 1, 12 and 20 are very close to   Piszezek et al (US 9,959,062) and  Calder et al. (US 2018/0011643) and Bamba et al. (US 2008/0288739) .However, the features “ranking at least the subset of the first plurality of nodes, including removing nodes of the subset of the first plurality of nodes with available computing resources lower than the resource constraint; determine that a first node of the subset of the first plurality of nodes has available computing resources greater than or equal to the resource constraint; select, based on the ranking, the first node from among the subset of the first plurality of nodes, wherein selecting the first node includes selecting the first node of the subset of the first plurality of nodes with the lowest colocation measure and with available computing resources greater than or equal to the resource constraint; and assign the first node to execute the function, the first node accessing the data stored in the storage pool by the first node during execution of the function,  wherein at least two nodes of the first plurality of nodes have the lowest colocation measure and available computing resources greater than or equal to the resource constraint, and wherein the first node is selected as the node of the at least two nodes with the largest amount of available computing resources.”, when taken in the context of the claim as a whole , was not uncovered in the prior art teachings.

Dependent claims 2—6, 10-11 and  13-19 are allowed as they depend upon allowable independent claims 1 and 12 above.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        7/14/2022
/ABDOU K SEYE/Examiner, Art Unit 2194